Citation Nr: 0516052	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  98-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for lumbar disc disease 
secondary to service-connected lumbar strain.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from July 1945 to December 
1946, August 1950 to August 1956, and October 1956 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2004).

As more fully explained below, the Board issued a decision 
and remand in October 2003, in which several grants of claims 
for increased ratings were made, and on remand, certain 
development was ordered.  Subsequently this case was returned 
to the Board from the Appeals Management Center (AMC), 
however, the specified grants were not implemented.  Also, 
the ordered development is not shown to have been started.  

In fact, the claims file, which consists of two volumes, 
contains no documents that would normally follow the 
decision, including the decision itself.  A copy of that 
decision presently contained in the file was provided by a 
Member of the U.S. House of Representatives on behalf of the 
veteran.  It is unclear whether AMC may have inadvertently 
returned the claims file to the Board before implementing the 
grants and ordered development; and/or if a third volume 
containing the attendant documents may be missing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the two volumes of the claims file reveals that in 
October 2003, the Board issued a decision and remand 
addressing several issues.  The decision included grants of 
(1) a 30 percent evaluation for bilateral hearing loss; 
(2) a 40 percent evaluation for lumbosacral strain for a 
period prior to July 15, 1999; (3) a 50 percent evaluation 
for generalized anxiety disorder; and (4) a total disability 
rating based on individual unemployability. 

The remand addressed the claim for an increased evaluation 
for prostatitis, as well as a claim for service connection 
for disc disease of the lumbar spine secondary to lumbar 
strain.  The veteran had submitted a notice of disagreement 
as to an April 1997 RO rating decision denying service 
connection in the case of the latter issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The case has been returned to the Board from the AMC.  
However, a review shows that none of the grants contained in 
the October 2003 Board decision have been implemented.  
Moreover, the claims file reflects that the development 
required by Board in the October 2003 remand has not been 
started or addressed in any way.

The grants of the October 2003 Board decision must be 
implemented as soon as possible.

Regarding the ordered but undeveloped remand instructions, 
the United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

According to the record, in April 1997 the RO issued a 
decision regarding the issue of entitlement to service 
connection for disc disease of the lumbar spine secondary to 
lumbar strain.  In September 1997, the veteran filed a notice 
of disagreement to the RO's April 1997 decision. 

Therefore, on remand, the RO must issue a statement of the 
case as detailed below with respect to a claim for service 
connection for disc disease of the lumbar spine secondary to 
lumbar strain.  The RO must also request a VA genitourinary 
examination as detailed below.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1. The grants contained in the October 
2003 Board decision must be implemented 
at once without delay.  The grants are as 
follows: (1) a 30 percent evaluation for 
bilateral hearing loss; (2) a 40 percent 
evaluation for lumbosacral strain for a 
period prior to July 15, 1999; (3) a 50 
percent evaluation for general anxiety 
disorder; and (4) a total disability 
rating based on individual 
unemployability.  A copy of the October 
2003 Board decision is available in the 
claims file for review.

2.  The RO should send the veteran a 
current VCAA letter on the remaining 2 
issues.

3.  The veteran must be scheduled for a 
VA genitourinary examination.  All 
appropriate diagnostic tests and studies, 
as determined by the examiner, should be 
accomplished, and the claims file should 
be reviewed in conjunction with the 
examination.  The examiner should 
evaluate the veteran's prostatitis and 
describe any impairment resulting 
therefrom.  Specifically, the examiner 
should indicate the presence of any 
voiding dysfunction or urinary tract 
infection resulting from the veteran's 
prostatitis.  The medical basis for all 
opinions rendered should be given.

4.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

5.  With respect to the issue of 
entitlement to service connection for 
lumbar disc disease secondary to lumbar 
strain, the RO should ask the veteran and 
his representative whether he desires to 
pursue this claim.

If he does, then the RO should issue 
a statement of the case addressing 
the issue of entitlement to service 
connection for disc disease of the 
lumbar spine secondary to lumbar 
strain.  All appropriate appellate 
procedures should then be followed.

If the veteran does not desire to 
pursue this claim, then the RO 
should obtain a signed written 
statement indicating the veteran's 
intention to withdraw this issue.

6.  Ensure that all instructions ordered 
here are undertaken. If not, take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




